                 Case 1:18-mj-00518-IDD Document 1 Filed 10/26/18 Page 1 of 1 PageID# 1



  AC) 442 (Rev. Ol/()9) Arrest Warrant



                                              United States District Court
                                                                                                                                  ri

                                                                        for the                                               n


                                                             Western District of Missouri


                      United States of America
                                    V.




                          Henry N. Asomani
                                                                                  Case No. )^-QOOJ]/                         ^J /Ki"

                               Defendant


                                                             ARREST WARRAN1

 To;       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)           Henr>' N. Asomani
 who is accused of an offense or violation based on the following document filed with the court:

fif indictment              □ Superseding Indictment             □ Information      □ Superseding Infonnation D Complaint
□ Probation Violation Petition                   □ Supervised Release Violation Petition      CJ Violation Notice O Order of the Court
This ofTense is briefly described as follows:
  COUNT ONE: Conspiracy to Commit Wire Fraud. 18U.S.C.§§ 1.343 & 1349
  COUNTS TWO & THREE:Wire Fraud. 18 U.S.C. §§ 1343 & 2
  COUNT FOUR: Money Laundering Conspiracy, 18 U.S.C. § 1956(h)
  COUNT FIVE and SIX: Money Laundering, 18 U.S.C. §§ 1957 & 2




Date:      10/23/2018
                                                                                               Issiiing officer s

City and stale:        Kansas City, MO                                       Honorable John T. Maughmer, United States Magistrate Judge
                                                                                                 frinti'd name and title



                                                                       Return

          This warrant was r^eived on (date) 10/2^/Jf.                     , and the person was arrested on (date)           ZAjlfL
at (city and state)                                 j/^/]■         .

Date: lO' Z6—
                                                                                             Arresting officer's signature


                                                                            S/l       R,,.
                                                                                                h inted name and title
